United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-287
Issued: April 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 19, 2012 appellant filed a timely appeal from the October 3, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
emotional condition in the performance of duty on August 7, 2012.
FACTUAL HISTORY
On August 9, 2012 appellant, then a 36-year-old mail handler, filed a claim for traumatic
injury, alleging that he had sustained an anxiety attack on August 7, 2012 when he was told that
he was being watched while he was on his breaks and while he was doing his work.
1

5 U.S.C. §§ 8101-8193.

The employing establishment controverted the claim by letter dated August 20, 2012
noting that appellant’s alleged emotional condition was not due to his assigned work duties.
By letter dated August 24, 2012, OWCP informed appellant that the evidence of record
was insufficient to support his claim. Appellant was advised of the factual and medical evidence
necessary to establish his claim. He was asked to describe in detail the conditions or incidents of
employment which he believed caused his condition. Appellant was advised that the record
would be kept open for 30 days for submission of additional evidence.
In response to OWCP’s request, appellant submitted a July 27, 2012 medical report from
Dr. Marvin Poston, a licensed pyschologist, who stated that appellant’s mental conditions were
related to coping with chronic pain from injuries that occurred during his military service dating
from 1995 to 1999. He diagnosed appellant with major depression as well as panic disorder with
agoraphobia.
By decision dated October 3, 2012, OWCP denied appellant’s claim on the grounds that
the medical evidence was insufficient to establish that he sustained an emotional condition in
connection with the August 7, 2012 employment incident.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.3
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.4 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.5
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
2

See Lori A. Facey, 55 ECAB 217 (2004); id.

3

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
4

Pamela R. Rice, 38 ECAB 838 (1987).

5

Effie O. Morris, 44 ECAB 470 (1993).

2

adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician, when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.6 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.7
ANALYSIS
The Board finds that appellant has not established that he sustained an emotional
condition due to a compensable August 7, 2012 work incident.
As noted above, to establish a compensable emotional condition claim, appellant must
first submit a detailed description of the employment factors which he believes caused or
adversely affected his condition. The Board notes that appellant’s handwritten statement on the
CA-1 form dated August 9, 2012 is difficult to read, but appears to allege that he sustained an
anxiety attack after being told that he was being watched by “people” during breaks and while he
was working. On August 24, 2012 OWCP asked that appellant provide a more detailed
description of the alleged incident, but appellant did not respond to this request. It is also noted
that the report from Dr. Poston, dated July 27, 2012, did not relate any history relating to
appellant’s employment on August 7, 2012, but rather referenced his earlier military service. As
such, appellant’s allegation lacks probative detail to establish a factor of employment.
While OWCP stated in the October 3, 2012 decision that the alleged incident occurred as
alleged, the Board finds that appellant’s allegation is insufficient in detail to establish a specific
incident. The Board also finds that, as alleged, the incident does not constitute a compensable
factor of employment.
Appellant has not established any compensable employment factors under FECA and,
therefore, has not met his burden of proof in establishing that he sustained an emotional
condition in the performance of duty.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

See Norma L. Blank, 43 ECAB 384 (1992).

7

Id.

8

If appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Kryzcki, 43 ECAB 496 (1992). In the present case, appellant has not submitted
any medical evidence to establish that he sustained an emotional condition at work on August 7, 2012.

3

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty on August 7, 2012.
ORDER
IT IS HEREBY ORDERED THAT the October 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

